DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/852,091, the examiner acknowledges the claim amendments dated 6/17/2022. At this point, claim 1, 2, 4, 10, 12, 13 and 16 are amended, claims 17-20 are cancelled and claims 21-24 are new. Claims 1-16 and 21-24 are allowable. 
Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 10 and 16, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…first and second communication channels configured to communicate with a storage system, wherein the first communication channel has a faster data transfer speed than the second communication channel; and a processor configured to: provide clock signals to the first and second communication channels; in response to the command being a high-priority command, use the first communication channel for transferring data for the command and perform clock gating to remove the clock signal from the second communication channel; and in response to the command being a low-priority command, use the second communication channel for transferring data for the command and perform clock gating to remove the clock signal from the first communication channel”.
The closest prior art Ware et al., US PGPUB 2015/0089164 –teaches where depending on the rank that write data is to be transmitted to or read data is to be received from, the memory controller loads a previously calibrated phase value or gates a clock having a per-rank, per-pin phase in a manner that data will be transmitted or sampled at the appropriate time given the rank that is at issue. The memory controller also communicates commands to both memory ranks 304a/304b over a shared CA path 312. That is, commands originate from the memory controller via CA pins 314 and are received at constituent devices of an addressed memory rank via CA pins 316. However, neither rank can respond to commands intended for it unless it can properly sample and interpret such commands. Note that the CA path in this embodiment operates at DQ rates, i.e., at 3.2 Gps, and internal clock drift could potentially corrupt the sampling phase used for CA path sampling at any one of the memory devices (304a/304b). For example, if inter-rank clock drift (i.e., due to different internal delays in transmit or receive clock signals relative to arrival of a reference timing signal) is on the order of about 1/2 UI, it could render commands unintelligible by one or both ranks without some form of mitigation (Paragraphs 0064) but not the specific limitations as recited.
Dependent claim(s)  2-9, 11-15 and 21-24 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 10 and 16 upon which claims 2-9, 11-15 and 21-24 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135